Name: 98/248/EC: Council Decision of 31 March 1998 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  agricultural activity;  agricultural policy;  international trade
 Date Published: 1998-04-02

 Avis juridique important|31998D024898/248/EC: Council Decision of 31 March 1998 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies Official Journal L 102 , 02/04/1998 P. 0026 - 0027COUNCIL DECISION of 31 March 1998 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies (98/248/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 19 thereof,Having regard to the proposal from the Commission,Whereas the Commission adopted, on 30 July 1997, Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies (4); whereas that Decision applies from 1 April 1998;Whereas the Standing Veterinary Committee has not given a favourable opinion on the initial proposal for measures from the Commission; whereas the Commission has consequently proposed measures for the Council to take in accordance with Article 17 of Directive 89/662/EEC, the Council being obliged to adopt measures within 15 days;Whereas, however, in view of developments since the adoption of Decision 97/534/EC, a new detailed examination of the content of the measures laid down by that Decision has proved necessary and therefore the date of its application should be postponed,HAS ADOPTED THIS DECISION:Article 1 In Article 10 of Decision 97/534/EC, the date of '1 April 1998` shall be replaced by that of '1 January 1999`.Article 2 This Decision is addressed to the Member States.It shall apply from 1 April 1998.Done at Brussels, 31 March 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 92/118/EEC.(3) OJ L 373, 31.12.1990, p. 1. Directive as last amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(4) OJ L 216, 8.8.1997, p. 95. Decision as amended by Commission Decision 97/866/EC (OJ L 351, 23.12.1997, p. 69).